Citation Nr: 1026740	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease ("DJD") of the back, to include as secondary to 
service-connected ankle disorder.

2.  Entitlement to service connection for DJD of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1968 to February 
1989.

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Detroit, Michigan in which the RO denied, among other 
things, the benefits sought on appeal.  The Veteran appealed the 
denial of these claims to BVA; and the case was referred to the 
Board for appellate review.

The Board remanded the claims on appeal for further development 
in February 2009.  Although the RO has recertified this case to 
the Board, the Board unfortunately finds after reviewing the 
record as a whole that part of the development requested in its 
February 2009 decision has not been adequately completed.  As 
such, this appeal must be REMANDED once again to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


REMAND

For the record, the medical evidence in this case reveals that 
the Veteran has been diagnosed since service with, among other 
things, degenerative joint disease ("DJD") of the spine and 
right shoulder. See November 2006 VA examination report; private 
medical records.  As discussed in the Board's February 2009 
decision, the Veteran seeks service connection for DJD of the 
back and right shoulder on the theory that he developed these 
conditions as a result of a motorcycle accident he had in April 
1981 while in service. February 2009 BVA decision; service 
treatment records.  Alternatively, the Veteran argues that 
service connection for his back disorder should be granted on the 
basis that it developed secondary to his service-connected ankle 
disorder. February 2009 BVA decision. 

In remanding the Veteran's back and right shoulder claims in 
February 2009, the Board noted to the RO that little 
consideration had been given to the possibility that the 
Veteran's claimed DJD of the back was either caused by, or 
aggravated by, his service-connected right ankle condition.  As 
such, the Board directed the RO to provide appropriate notice to 
the Veteran of the elements necessary to establish service 
connection for a back disorder on a secondary basis, afford the 
Veteran a VA examination to determine if his claimed DJD of the 
back was caused or aggravated by his service-connected right 
ankle condition, and thereafter readjudicate the back disorder 
issue on the basis of any additional evidence of record to 
include that related to secondary service connection. See 
February 2009 BVA decision, pgs. 16-18.  While a review of the 
claims file reveals that the RO obtained outstanding medical 
records referenced in the Board's prior decision, notified the 
Veteran of the evidence necessary to establish service connection 
on a secondary basis and scheduled the Veteran for a VA 
examination (for which he did not appear), the RO failed to 
adjudicate the Veteran's back disorder service connection claim 
on a secondary basis. See April 2010 Supplemental Statement of 
the Case, pgs. 9-10.  As such, this claim must be remanded once 
again in order for the RO to conduct a secondary service 
connection adjudication. See Stegall v. West, 11 Vet. App. 268 
(1998) (holding "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders").  

In terms of both the Veteran's right shoulder and back disorder 
claims, the Board observes (as mentioned above) that the RO 
scheduled the Veteran for a new VA orthopedic examination in 
April 2009 for the purpose of determining if the Veteran's DJD of 
the back and right shoulder is etiologically related to any 
injury or event he experienced during his military service. See 
February 2009 BVA decision; April 2009 notice of VA examination.  
The Board requested this examination in light of evidence 
contained in the claims file that corroborates the Veteran's 
assertions that he suffered injuries to his back and shoulder as 
a result of a motorcycle accident in service (see April 1981 
service treatment records; February 2009 BVA decision); and 
supportive, but speculative, evidence contained in the claims 
file that indicates there may be a relationship between the 
Veteran's back and shoulder injuries in service and his post-
service diagnoses of DJD. See, e.g., August 1996 letter from Dr. 
R.G.H. (private doctor opined that the trauma suffered by the 
Veteran in his in-service motorcycle accident conceivably caused 
separation of the Veteran's right shoulder at the 
acromioclavicular joint); April 2006 VA medical records (an 
addendum to a VA outpatient treatment note indicates that the 
Veteran's 2004 x-rays indicated extensive degenerative joint 
disease of his joints, and that there was a good probability this 
degenerative joint disease was related to the Veteran's military 
service); see also June 2004 VA medical records (VA examiner 
noted that x-rays of the Veteran's lumbar spine evidenced old 
trauma).  Although the Veteran was notified of the scheduled VA 
examination, he failed to appear. April 2009 C&P exam inquiry 
sheet.  The record contains no information as to the reason the 
Veteran missed his VA examination.  
 
VA has a duty to assist with respect to obtaining a VA 
examination or opinion in certain situations. 38 C.F.R. 
§ 3.159(c) (4).  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors that must be considered.  These four 
factors are (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c) (4).  With respect to the third 
factor above, the United States Court of Appeals for Veterans 
Claims has stated that this element establishes a low threshold 
and requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms and 
the veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

On the other hand, VA's regulations also provide that in 
situations in which a veteran fails to report for a VA 
examination scheduled in conjunction with an original 
compensation claim without good cause, the claim shall be rated 
based on the evidence of record. See 38 C.F.R. § 3.655.  In such 
instances, if the medical evidence of record regarding the 
etiology of the medical disorder for which the veteran seeks 
service connection is speculative or unequivocal, the veteran's 
claim could be denied.  

The Board has considered adjudicating the Veteran's claims based 
upon the current evidence of record, but finds that its duty to 
assist in this particular case more likely than not extends to 
obtaining a medical opinion without examination in light of the 
evidence of an in-service injury and post-service medical 
evidence of a possible relationship between the Veteran's current 
back and right shoulder diagnoses and his motorcycle accident in 
service.  As such, the Board directs the RO to obtain a medical 
opinion pertaining to the Veteran's back and right shoulder 
claims on remand.  

Therefore, for the reasons set forth above, the Veteran's appeal 
is REMANDED to the RO for the following actions: 

1.  The RO should forward the Veteran's 
claims file to an appropriately qualified 
medical examiner for the purpose of 
obtaining a medical opinion as to the 
nature and etiology of the Veteran's 
degenerative joint disease of the back and 
right shoulder.  The examiner is requested 
to review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records and 
specifically address whether it is at 
least as likely as not that the Veteran's 
degenerative joint disease of the back and 
right shoulder is causally or 
etiologically related to any event, 
injury, or disease he experienced during 
his military service.  In requesting this 
determination, the RO should inform the 
medical examiner that the term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

In addition to the foregoing, the examiner 
should be asked to provide a medical 
opinion as to whether it is at least as 
likely as not that the Veteran's 
degenerative joint disease of the back was 
caused by or aggravated by his service-
connected right ankle condition.  In 
rendering this opinion, the examiner 
should note that temporary or intermittent 
flare-ups of symptoms of a condition, 
alone, do not constitute "aggravation" 
unless the underlying condition worsened. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

2.  When the above requested development 
has been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence, to include that 
related to secondary service connection.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


